Order filed January 29, 2019




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00216-CV
                                    ____________

                     JOE ALFRED IZEN JUNIOR, Appellant

                                         V.

               BRIAN LAINE AND KIMBERLY LAINE, Appellee


                      On Appeal from the 55th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-28211

                                      ORDER

         The reporter’s record in this case was filed December 10, 2018. On January
4, 2019, appellant filed a motion to supplement the reporter’s record. Appellant
indicates he requested the following transcripts which have not been filed with the
court:

            • November 16, 2015 motion to compel production hearing;
            • September 26, 2015 motion to quash hearing;
            • May 13, 2017 motion for attorney’s fees hearing;
          • March 13, 2017 hearing on entry of judgment;
          • June 12, 2017 motion for new trial hearing;
          • June 26, 2017 motion for sanctions hearing; and
          • February 26, 2018 motion for new trial hearing.


      Gina Jackson, the official court reporter for the 55th District Court of Harris
County, is directed to file a supplemental reporter’s record containing all requested
transcripts on or before February 19, 2019.

      If any of the requested transcripts were not recorded, Gina Jackson is
directed to file a certified statement detailing which requested transcripts are not
part of the record on or before February 19, 2019.

      If appellant has not made arrangements to pay for the reporter’s record or is
declared indigent, Gina Jackson is directed to file a certified statement detailing
which requested transcripts have not been paid for on or before February 19,
2019. See Tex. R. App. P. 35.3(b)(3); Tex. R. Civ. P. 145.

      Appellant’s brief is due 20 days after the complete reporter’s record has
been filed or a certified statement filed that the requested transcripts are not part of
the record.

                                    PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.